Title: From Thomas Jefferson to Edmund Pendleton, 24 July 1791
From: Jefferson, Thomas
To: Pendleton, Edmund



Dear Sir
Philadelphia July 24. 1791.

I recieved duly your favour of the 13th. and communicated it to the President. The titles of your relation were unquestionably strong of themselves and still strengthened by your recommendation. But the place was before proposed to another whose acceptance will probably fix it.
The President is indisposed with a tumour like that he had in New York the year before last. It does not as yet seem as if it would come to a head.

We are wonderfully slow in recieving news from Genl. Scott. The common accounts give reason to hope his expedition has succeeded well.—You will have seen the rapidity with which the subscriptions to the bank were filled. As yet the delirium of speculation is too strong to admit sober reflection. It remains to be seen whether in a country whose capital is too small to carry on it’s own commerce, to establish manufactures, erect buildings &c. such sums should have been withdrawn from these useful pursuits to be employed in gambling? Whether it was well judged to force on the public a paper circulation of so many millions for which they will be paying about 7. per cent per annum and thereby banish as many millions of gold and silver for which they would have paid no interest? I am afraid it is the intention to nourish this spirit of gambling by throwing in from time to time new aliment.
The question of war and peace in Europe is still doubtful. The French revolution proceeds steadily, and is I think beyond the danger of accident of every kind. The success of that will ensure the progress of liberty in Europe, and it’s preservation here. The failure of that would have been a powerful argument with those who wish to introduce a king, lords and commons here, a sect which is all head and no body. Mr. Madison has had a little bilious touch at New York, from which he is recovered however. Adieu my dear Sir Your affectionate friend & servt.,

Th: Jefferson

